Citation Nr: 1608679	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-12 186	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), mood disorder not otherwise specified (NOS), and adjustment disorder with mixed anxiety and depressed mood.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1967 to April 1968.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction now rests with the VA RO in San Diego, California.  This matter was remanded by the Board in May 2013.

The Veteran requested a Board videoconference hearing in his substantive appeal. A hearing was scheduled for June 2012.  The Veteran did not appear for the hearing and no good cause has been presented for not appearing.  Therefore, the request for a hearing is deemed withdrawn. 38 C.F.R. § 20.704 (2015).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims held that a claim cannot be considered confined to any one particular psychiatric diagnosis alone where varying diagnoses are reasonably raised by the record.  Here, the record reflects diagnoses of PTSD, mood disorder NOS, and adjustment disorder with mixed anxiety and depressed mood.  As such, the Board has re-characterized the claim to include these diagnoses.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has an acquired psychiatric disorder as a result of his active duty service.  Specifically, he has asserts that he experienced a variety of stressors during service.

The record does not show that a VA examination was performed specifically in connection with the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

The Board notes that the Veteran did undergo VA psychiatric examination in connection with a claim for entitlement to a non-service-connected pension in March 2009, prior to filing his claim for entitlement to service connection for an acquired psychiatric disorder.  The VA clinician diagnosed PTSD and opined that it was due to an incident in which the Veteran reported he pushed a shipmate overboard the USS Sierra.  The Board further notes that the Joint Services Records Research Center was unable to find evidence of anyone going overboard during the time when the Veteran served on the USS Sierra and, as such, was unable to verify this stressor.  However, the Veteran has other acquired psychiatric diagnoses and has reported other stressors, including experiencing repeated sexual harassment and seeing several dead and severely injured Vietnam veterans in a military hospital.  As there is no competent medical opinion of record which addresses all of the Veteran's diagnoses and reported stressors, the Board finds remand is warranted in order to obtain a VA examination and opinion.  McLendon, 20 Vet. App. 79.

Additionally, with respect to the examination, the Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in April 2012 and, therefore, this claim is governed by DSM-IV.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder must also be considered using the DSM-IV criteria.

Furthermore, as the Veteran receives continuous treatment through VA, the Board finds the RO should obtain all VA treatment records dated from October 2010 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from October 2010 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current nature and etiology of any acquired psychiatric disorder, to include PTSD, mood disorder NOS, and adjustment disorder with mixed anxiety and depressed mood.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  

After a review of the evidence, to include the Veteran's service treatment records, VA treatment records and examination report, and with consideration of the Veteran's lay statements, the examiner should:

i.  Identify/diagnose all acquired psychiatric disabilities that currently exist or that have existed since the onset of the appeal. 

ii.  If a diagnosis of PTSD is made, the examiner should identify the stressor(s) that support that diagnosis.

iii.  If a diagnosis of PTSD is not made, the examiner provide an explanation for his/her findings, to include reconciling the opinion with the March 2009 exam. 

iv.  For any psychiatric disorder other than PTSD that is diagnosed, e.g. mood disorder NOS, and adjustment disorder with mixed anxiety and depressed mood, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder began in service, was caused by service, or is otherwise related to service.  

The examiner should also address each of the Veteran's alleged stressors, and consider both the DSM-IV and DSM-5 diagnostic criteria.  If PTSD is diagnosed, the examiner must indicate the specific stressor or stressors that led to the PTSD.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  After all development has been completed, re-adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, mood disorder NOS, and adjustment disorder with mixed anxiety and depressed mood.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




